                       Case 19-10655-JKO      Doc 196    Filed 01/27/20     Page 1 of 2




        ORDERED in the Southern District of Florida on January 27, 2020.




                                                          John K. Olson, Judge
_____________________________________________________________________________
                                            United States Bankruptcy Court



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                        Fort Lauderdale Division
                                         www.flsb.uscourts.gov

       In re:
                                                                CASE NO. 19-10655-JKO
       CONSUMER ADVOCACY CENTER, INC.,
                                                                Chapter 7
                         Debtor.
       ________________________________________/

                ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION FOR TO COMPEL
                 DISCOVERY RESPONSES FROM HOUSE LANNISTER STAFFING, INC.

                 THIS CAUSE came before the Court on January 22, 2020 at 9:30 a.m. upon the Chapter

       7 Trustee’s Motion to Compel Discovery Responses from House Lannister Staffing, Inc. (the

       “Motion”) [ECF No. 167] filed by Sonya S. Slott, as Chapter 7 Trustee (the “Trustee”) for

       Consumer Advocacy Center, Inc. and House Lannister Staffing, Inc.’s Response in Opposition to

       Trustee’s Motion to Compel Discovery Responses (the “Response”) [ECF No. 185]. The Court,

       having considered the Motion and the Response, the presentation of counsel, finding that the

       Stipulated Preliminary Injunction With Asset Freeze, Appointment of Receiver, and Other
                   Case 19-10655-JKO             Doc 196        Filed 01/27/20        Page 2 of 2




Equitable Relief entered in the Receivership Proceeding1 does not preclude House Lannister

Staffing, Inc. from complying with the 2004 Request, and being otherwise apprised of the

premises,

           ORDERS as follows:

           1.       The Motion is GRANTED.

           2.       House Lannister Staffing, Inc. is directed to provide complete discovery responses

to the 2004 Request, and to provide copies of the documents requested therein to the Trustee,

within seven (7) days from the date of this Order.



                                                          ###


Submitted by:
Glenn D. Moses, Esq.
Genovese Joblove & Battista, P.A.
Attorneys for Sonya S. Slott, Chapter 7 Trustee
100 Southeast Second Street, 44th Floor
Miami, Florida 33131
Telephone: 305.349.2300
Facsimile: 305.349.2310
gmoses@gjb-law.com

Copy to:
Glenn D. Moses, Esq.
[Attorney Moses shall forward a conformed copy of this Order to all interested parties.]




1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed in the Motion.
                                                           2
